UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TASHEEBA THOMPSON,
o/b/o E.I.E.G.,

                                            Plaintiff,

          v.                                                                   DECISION AND ORDER
                                                                                    17-CV-901(HKS)
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                                            Defendant.



                                             INTRODUCTION

                   Plaintiff, on behalf of her child, E.I.E.G., challenges an Administrative Law

Judge’s (“ALJ”) determination that E.I.E.G. is not entitled to benefits under the Social

Security Act (“the Act”). Plaintiff alleges that E.I.E.G. has been disabled since his birth

on July 8, 2000, due to oppositional defiant disorder, learning disorder, processing

disorder, and language disorder. Tr.1 at 123-28, 49-50. Plaintiff alleges that the

decision of the Administrative Law Judge (“ALJ”) Brian LeCours is not supported by

substantial evidence in the record and is based on erroneous legal standards.



                   Presently before this Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure. (Dkt. Nos. 7, 11). For the reasons set forth below, this Court finds that the

decision of the Commissioner is supported by substantial evidence and consistent with



1
    “Tr.” refers to the Social Security Transcript which appears at Docket No. 5.
applicable legal standards. Thus, the Commissioner’s motion for judgment on the

pleadings (Dkt. No. 11) is granted and Plaintiff’s motion (Dkt. No. 7) is denied.



                                PROCEDURAL HISTORY

              On September 26, 2013, Plaintiff filed an application for Supplemental

Security Income (SSI) benefits for E.I.E.G, which the Commissioner of Social Security

denied on December 9, 2013. Tr. at 22. Upon Plaintiff’s written request for a hearing,

ALJ LeCours held an administrative hearing via video teleconference on

February 1, 2016, at which E.I.E.G. and his mother, represented by counsel, testified.

Tr. at 43. On March 30, 2016, the ALJ issued a decision finding that E.I.E.G. was not

disabled. Tr. at 19-42. The Appeals Counsel denied Plaintiff’s request for review on

July 17, 2017, making the ALJ’s decision the Commissioner’s final decision.



              Plaintiff filed the current action challenging the Commissioner’s final

decision in the United States District Court for the Western District of New York on

September 12, 2017. Dkt. No. 1. On April 2, 2018, Plaintiff filed a motion for judgment

on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Dkt.

No. 7. Defendant moved for the same relief on May 25, 2018. Dkt. No. 11.




                                             2
                                      DISCUSSION

Standard of Review

              A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the district

court must only decide whether the ALJ applied the appropriate legal standards in

evaluating the plaintiff's claim, and whether the ALJ’s findings were supported by

substantial evidence in the record. See Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d

Cir. 1983). Substantial evidence is “more than a mere scintilla.” Moran v. Astrue, 569

F.3d 108, 112 (2d Cir. 2009). “It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id. (emphasis added and citation

omitted). The substantial evidence standard of review is a very deferential standard,

even more so than the “clearly erroneous” standard. Brault v. Soc. Sec. Admin., Com’r,

683 F.3d 443, 447-48 (2d Cir. 2012) (citing Dickinson v. Zurko, 527 U.S. 150, 153

(1999)).



              If the Court finds no legal error, and that there is substantial evidence for

the ALJ’s determination, the decision must be upheld, even if there is also substantial

evidence for the plaintiff's position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir.

1996); Conlin ex rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015).

Where evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).
                                             3
Standard for Disabled Child’s SSI Benefits

                An individual under the age of 18 is considered disabled when he or she

“has a medically determinable physical or mental impairment, which results in marked

and severe functional limitations, and which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The Commissioner has established a three-

step sequential evaluation process to determine whether a child is disabled as defined

under the Act. See 20 C.F.R. §§ 416.924 (a)-(d).



                First, the ALJ determines whether the child is engaged in any substantial

gainful activity. 20 C.F.R. § 416.924(b). Second, if the child is not engaged in any

substantial gainful activity, the ALJ determines whether the child has a medically severe

impairment or combination of impairments that cause “more than a minimal functional

limitation.” 20 C.F.R. § 416.924(c). Third, the ALJ determines whether the child’s

severe impairment(s) meets, medically equals, or functionally equals the criteria of any

listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. Conlin, 111 F. Supp.

3d at 384-85.



                Where an impairment medically meets or equals a listed impairment, the

child will be found disabled. 20 C.F.R. § 416.924(d)(1). If a child’s impairment or

combination of impairments does not meet or equal a listed impairment, the ALJ must

assess all functional limitations caused by the child’s impairments in six domains:

(1) acquiring and using information; (2) attending and completing tasks; (3) interacting
                                              4
and relating to others; (4) moving about and manipulating objects; (5) caring for oneself;

and (6) health and physical well-being. 20 C.F.R. § 416.926(a),(b)(1). A child is

classified as disabled if he or she has a “marked” limitation in two domains of

functioning or an “extreme” limitation in one domain. 20 C.F.R. §§ 416.926a(d). “A

‘marked’ limitation exists when the impairment ‘interferes seriously with [the child’s]

ability to independently initiate, sustain, or complete activities.’” Hart v. Colvin, No. 12-

CV-1043-JTC, 2014 WL 916747, at *3 (W.D.N.Y. Mar. 10, 2014) (citing 20 C.F.R. §

416.926a(e)(2)(i)). “An ‘extreme’ limitation is an impairment which ‘interferes very

seriously with [the child’s] ability to independently initiate, sustain, or complete

activities.’” Id. (citing 20 C.F.R. § 416.926a(e)(3)(i)).



                                         ANALYSIS

              Applying the three-step evaluation in this case, the ALJ determined

that: (1) E.I.E.G. had not engaged in substantial gainful activity since September 26,

2013, the application date (Tr. at 25); (2) E.I.E.G.’s learning disability/auditory

processing disorder and oppositional defiant disorder were severe impairments (Tr. at

25-26); and (3) E.I.E.G. did not have an impairment or combination of impairments that

met or medically equaled an impairment contained in the Listing of Impairments. (Tr. at

26). Assessing the impact of E.I.E.G.’s impairments in the six relevant domains, the

ALJ concluded that his deficits did not functionally equal a listed impairment. Tr. at 26-

36. The ALJ started with the premise that E.I.E.G. was an adolescent when his mother

filed the application for benefits. Tr. at 25. He determined that E.I.E.G. had a less than

“marked” limitation in the domains of acquiring and using information, attending and
                                               5
completing tasks, interacting and relating to others, and health and wellbeing, and no

limitation in moving about and manipulating objects and in his ability to care for himself.

Tr. at 31-36. Thus, the ALJ concluded that E.I.E.G. was not disabled and not entitled to

benefits. Tr. at 36.



              Plaintiff argues that the ALJ did not properly evaluate the medical and

“other source” opinions and failed to reconcile evidence in the record showing that

E.I.E.G. had at least a marked limitation in acquiring and using information. Dkt. No. 7-

1, pp. 15-24. Plaintiff assigns two specific errors to the ALJ’s opinion analysis. First,

that the ALJ failed to mention a January 2016 Teacher Questionnaire in which E.I.E.G.’s

teacher, Rita M. Huk, opined that he had impairments in the domains of acquiring and

using information, attending to and completing tasks, and interacting and relating to

others. Dkt. No. 7-1, pp. 15-18; Tr. at 248. Second, the ALJ erroneously relied on the

opinion of the state agency consultant, Jennifer Meyer, MD, which was predicated on

“stale, outdated and inaccurate” information and therefore, was not based on substantial

evidence. Dkt. No. 7-1, pp. 18-21. Plaintiff also argues that the ALJ failed to reconcile

record evidence that E.I.E.G. met the functional equivalence of the listing in the domain

of acquiring and using information. Dkt. No. 7-1, pp. 21-24.



Teacher Questionnaire

              Plaintiff argues that the ALJ “does not mention Ms. Huk’s teacher

questionnaire anywhere in his decision” and therefore, it is impossible to tell what

weight he afforded her opinion. Dkt. 7-1, p. 15. Plaintiff contends that the ALJ’s failure
                                             6
to evaluate Ms. Huk’s opinion was “egregious” because she is “the only person amongst

the opinion providers to have any sort of ongoing relationship with [E.I.E.G.].” Dkt. No.

7-1, p. 15. While it is true that the ALJ does not explicitly acknowledge Ms. Huk’s

teacher questionnaire, this failure does not warrant a remand for two reasons.



              As an initial matter, “[a]lthough required to develop the record fully and

fairly, an ALJ is not required to discuss every piece of evidence submitted.” Brault, 683

F.3d at 448 (citing Black v. Apfel, 143 F.3d 383, 386 (8th Cir.1998)); see also Barringer

v. Comm’r of Soc. Sec., 358 F. Supp. 2d 67, 78-79 (N.D.N.Y. 2005) (citing Mongeur v.

Heckler, 722 F.2d 1033, 1040 (2d Cir. 1981) for the principle that “[t]he ALJ was not

required to mention or discuss every single piece of evidence in the record”). That is,

“[a]n ALJ’s failure to cite specific evidence does not indicate that such evidence was not

considered.” Id. (citation omitted). “When . . . the evidence of record permits us to

glean the rationale of an ALJ’s decision,” a court need not remand a social security case

for “further findings or a clearer explanation.” Mongeur, 722 F.2d at 1040.



              The record in this case shows that the ALJ considered Ms. Huk’s teacher

questionnaire in deciding E.I.E.G.’s claim. ALJ LeCours explicitly referenced it at the

start of the hearing, stating “[Exhibit] 14-E – that’s a teacher questionnaire recently

submitted into the file, from Rita Huk.” Tr. at 48. Later in the hearing, he summarized

the substance of Ms. Huk’s questionnaire, stating “[h]is current teacher in that

questionnaire that you discussed earlier, did make it clear that he does have some

pretty serious limitations in the classroom.” Tr. at 50. In his decision, ALJ LeCours
                                             7
states that he considered “information from other sources, such as school teachers” (Tr.

at 26) and references E.I.E.G.’s educational records and reports (Tr. 25, 28-30). Under

the circumstances, it cannot be said that the ALJ failed to consider Ms. Huk’s teacher

questionnaire.



                 Secondly, even if the ALJ had given substantial weight to Ms. Huk’s

questionnaire, it would not have compelled a finding that E.I.E.G. was disabled.2 Ms.

Huk assessed E.I.E.G. in the five domains on a scale of 1 to 5, 1 representing “no

problem” and 5 meaning a “very serious problem.” Tr. at 241-48. She opined that

E.I.E.G. had a “serious problem” (4 out of 5) in only one domain, attending and

completing tasks, a “slight” or “moderate problem” (average of 3 or lower out of 5) in the

areas of acquiring and using information and interacting with others, and “no problem”

(1 out of 5) in the areas of moving about and manipulating objects and caring for

himself. Tr. at 243-48. Ms. Huk did not find that E.I.E.G. had “a very serious problem” –

a 5 out of 5 – in any domain. Tr. at 243-48. Therefore, her questionnaire does not




2
  This Court notes that teachers are not considered acceptable medical sources in 20 C.F.R. §
416.913(a), and therefore, their opinions are not entitled to controlling weight. Piatt v. Colvin, No. 13–
CV–6436 EAW, 80 F.Supp.3d 480, 493, 2015 WL 274180, at *12 (W.D.N.Y. Jan. 22, 2015); Conlin ex rel.
N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 386-87 (W.D.N.Y. 2015) (stating that “[i]t is well established that
teacher questionnaires are considered valid ‘other source’ opinions”). The amount of weight to give
“other source” opinions is based in part on the examining and treatment relationship, length and
frequency of the examinations, the extent of relevant evidence given to support the opinion, and
consistency with the record as a whole. 20 C.F.R. § 416.927(c). Ultimately, the ALJ is “free to decide
that the opinions of ‘other sources’ . . . are entitled to no weight or little weight, [though] those decisions
should be explained.” Oaks v. Colvin, No. 13-CV-917-JTC, 2014 WL 5782486, at *8 (W.D.N.Y. Nov. 6,
2014) (quoting Sears v. Astrue, No. 2:11–CV–138, 2012 WL 1758843, at *3 (D. Vt. May 15, 2012));
Conlin, 111 F. Supp. 3d at 386.

                                                      8
support a finding that E.I.E.G. had a marked limitation in at least two domains or an

extreme limitation in one domain.



              Notably, Ms. Huk assessed that E.I.E.G., then in the 8th grade, was “at

grade level” in reading, math, and written language. Tr. at 241. Although E.I.E.G. had

been retained in the 1st and 4th grades (Tr. at 29, 53), he was, according to his teacher,

able to keep up with the 8th grade curriculum in his self-contained classroom. Tr. at

241. This supports the ALJ’s conclusion that E.I.E.G.’s deficits did not render him

disabled. Accordingly, this Court declines to remand Plaintiff’s case to the Agency

based on the ALJ’s treatment of Ms. Huk’s questionnaire.



Reliance on the State Agency Consultant

              Plaintiff next argues that the ALJ erred in relying on Dr. Meyer, a non-

examining state agency pediatrician, who opined in December 2013 that E.I.E.G. has a

“less than marked limitation” in acquiring and using information, attending and

completing tasks, and health and physical well-being, and “no limitation” in interacting

and relating with others and caring for himself. Tr. at 68. Plaintiff contends that by the

time the ALJ rendered his decision in March of 2016, Dr. Meyer’s opinion was “[s]tale,

[o]utdated, and [i]naccurate,” and therefore, the ALJ’s decision “cannot be said to be

based on substantial evidence.” Dkt. No. 7-1, p. 18.



              This Court finds this argument unpersuasive for several reasons. First,

Dr. Meyer published her opinion in 2013, at a time when E.I.E.G.’s mother alleged that
                                             9
he was disabled by oppositional defiant disorder, and unspecified learning, processing,

and language disorders, notably, all developmental impairments. Therefore,

Dr. Meyer’s opinion is highly probative of whether E.I.E.G. was meeting developmental

expectations in the years leading up to the ALJ’s 2016 decision. If Dr. Meyer found

developmental delays in 2013, this increased the likelihood that E.I.E.G. was suffering

from a delay in 2016. Likewise, if Dr. Meyer noted the absence of developmental

delays in 2013 (which she did), this decreased the likelihood that E.I.E.G. suffered from

such delays in 2016. That Dr. Meyer did not review E.I.E.G.’s subsequent treatment

records does not render her opinion stale. Camille v. Colvin, 652 F. App’x 25, 27 n.4

(2d Cir. June 15, 2016).



                Secondly, it is well established that the opinion of a non-examining

medical source can constitute substantial evidence where it is consistent with the other

medical record evidence. Diaz v. Shalala, 59 F.3d 307, 313 n.5 (2d Cir. 1995).

Dr. Meyer’s opinion was fundamentally consistent with the medical and education

records post-dating her December 2013 decision – cited to by the ALJ – which showed

that E.I.E.G. improved academically and behaviorally. The only exception was

E.I.E.G.’s worsening deficits in the domain of interacting and relating with others, which

the ALJ found were more pronounced in 2016 (i.e., were causing more problems in

E.I.E.G.’s daily life) than Dr. Meyer had concluded in 2013.3 Tr. at 33, 68.


3
  An ALJ’s conclusions about a claimant’s deficits need not perfectly correspond with any of the opinions
of the medical sources cited in his or her decision; rather, he or she may weigh all of the evidence and
make a finding that is consistent with the record as a whole. Barry v. Colvin, 606 F. A’ppx 621, 623-24
(2d Cir. 2015). That is exactly what the ALJ did here.

                                                   10
              For example, according to his mother, E.I.E.G.’s school performance

“improved” after his transfer to Futures School in 2014, where he got “his first . . .

passing report card,” achieved an “average” school performance, and learned to

“manage his behaviors” in the classroom. Tr. 52, 54, 414, 485, 487-88, 493-95. In

September 2014, Plaintiff’s mother discontinued his counseling at Child and Family

Services to focus instead on tutoring, after reporting in May and June 2014 that E.I.E.G.

was “doing better at home and completing things independently,” “keeping his room

clean and keeping up with other chores.” Tr. at 416-17, 438-443, 467, 480, 487-88.



              In May 2014, Nicole R. Kuna, speech therapist at Buffalo Hearing and

Speech, assessed E.I.E.G. with having only mild to moderate limitations in receptive

language, expressive language, and oral reading, normal phonological processing skills

(with only two mild limitations), and independence in word recognition decoding at the

6th grade level. Tr. at 428-431. She described E.I.E.G. as “pleasant and cooperative”

with “excellent attention” throughout the evaluation, and gave him a good prognosis,

predicting that E.I.E.G. would improve his language and literacy skills with skilled

intervention. Tr. at 433. Two years later, in 2016, Buffalo Public Speech-Language

Pathologist Lynn Connare evaluated E.I.E.G.’s core language skills in the low average

range, his receptive language skills as moderately delayed, his expressive skills in the

average range, his language memory skills in the borderline range, his verbal

interactions as age appropriate, with spontaneous speech that presented “no concerns,”

and average oral expression skills. Tr. at 620-23. Ms. Connare opined that E.I.E.G.



                                             11
“presents as a child with age appropriate speech production and oral motor skills,” and

therefore, did not qualify for speech therapy services. Tr. at 622-23.



              This post-2013 evidence is wholly consistent with Dr. Meyer’s opinion that

E.I.E.G. had less than marked limitations in the relevant areas of acquiring and using

information and attending and completing tasks. Therefore, the ALJ did not err in

relying on Dr. Meyer’s opinion as substantial evidence that E.I.E.G. was not disabled.



ALJ’s Assessment of E.I.E.G.’s Limitations in Acquiring and Using Information

              Plaintiff lastly argues that the ALJ “ignores the impact of [E.I.E.G.]’s

oppositional defiant disorder and speech and language deficits on his learning,”

particularly in the domain of acquiring and using information. Having reviewed the

record, this Court finds that the ALJ properly considered all of the evidence in reaching

his conclusion that E.I.E.G. had a less than marked limitation in this area.



              The domain of acquiring and using information concerns itself with how

well a claimant acquires or learns information, and how well he uses the information that

he has learned. 20 C.F.R. § 416.926a. The ALJ found that E.I.E.G.’s learning

disability/auditory processing disorder and oppositional defiant disorder were severe

impairments which caused him “significant struggles academically,” such as being

retained in the 1st and 4th grades and having poor grades in his current special

education classroom. Tr. at 25, 31. Nonetheless, ALJ LeCours found that other facts

supported the conclusion that E.I.E.G.’s deficits in acquiring and using information were
                                             12
not disabling. For example, E.I.E.G.’s valid IQ testing showed that he had an IQ in the

80s which was low but still in the average range.4 Jane Ippolito, Psy.D., the examining

consulting psychologist, opined that E.I.E.G. had only “mild limitations” in the ability to

understand age appropriate directions, and notwithstanding those limitations, was able

to complete age appropriate tasks and “learn in accordance to cognitive functioning. Tr.

at 345. This supporting evidence is sufficient to survive a substantial evidence review.

That there may be evidence to support a contrary conclusion does not authorize this

Court to overturn the ALJ’s determination. Perez, 77 F.3d at 46-47.



                After carefully examining the administrative record, this Court finds that

substantial evidence supports ALJ LeCours’ decision, including the objective medical

evidence and opinions discussed herein. This Court is satisfied that the ALJ thoroughly

examined the record and afforded appropriate weight to all of the evidence in rendering

his decision that E.I.E.G. is not disabled within the meaning of the Act. Finding no

reversible error, this Court will grant Defendant’s Motion for Judgment on the Pleadings

and deny Plaintiff’s motion seeking the same relief.




4
  The ALJ appropriately rejected a May 17, 2014 IQ test, which yielded a score of 67, suggesting that
E.I.E.G. had mild mental retardation. Tr. at 26. Dr. Michael Santa Maria, who administered a battery of
tests to E.I.E.G., explicitly found that “data as a whole does not support Mild MR[,]” and “defiance and
poor effort appear to have adversely impacted [E.I.E.G.’s] performance on the present formal cognitive
evaluation.” Tr. at 412.
                                                   13
                                     CONCLUSION

             For the foregoing reasons, the Court finds that the Commissioner’s decision

is not legally flawed and is based on substantial evidence.



             Accordingly, IT IS HEREBY ORDERED, that Plaintiff’s Motion for Judgment

on the Pleadings (Docket No. 7) is DENIED.



             FURTHER, that Defendant’s Cross-Motion for Judgment on the Pleadings

(Docket No. 11) is GRANTED.



      FURTHER, that the Clerk of Court is directed to close this case.



      SO ORDERED.



DATED:       Buffalo, New York
             February 12, 2019



                                         s/ H. Kenneth Schroeder, Jr.
                                         H. KENNETH SCHROEDER, JR.
                                         United States Magistrate Judge




                                           14
